Citation Nr: 1710521	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  06-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, including as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for steroid-induced hyperglycemia, including as secondary to non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to June 1988 and from December 1988 to July 1992, to include service in the Southwest Asia Theater of operation during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On a VA Form 9 received in January 2006, the Veteran requested a hearing before a Veterans Law Judge sitting in Washington, D.C.  In correspondence received in March 2006, the Veteran withdrew his hearing request.

The Board remanded the Veteran's claims for further development in October 2008, April 2009, and October 2012.  The development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma is not shown to be causally or etiologically related to active service, to include radiation exposure; non-Hodgkin's lymphoma is neither an undiagnosed illness nor a medically unexplained chronic multisymptom illness.

2.  The Veteran's steroid-induced hyperglycemia is a laboratory finding and not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma, including as secondary to exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.317 (2016).

2.  The criteria for service connection for steroid-induced hyperglycemia, including as secondary to non-Hodgkin's lymphoma, are not met.  38 U.S.C.A. §§ 1110, 1131, (West 2015); 38 C.F.R. §§ 3.303, 4.9, 4.20 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter satisfying the notice requirements under 38 C.F.R. § 3.159 (b)(1) was sent to the Veteran in August 2004, prior to the initial rating decision that is the subject of this appeal.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In addition, the Veteran was notified that a Radiation Risk Activity Sheet would need to be completed in a notice sent in December 2004.  The Veteran returned this form in March 2015.  No further development is required regarding the duty to notify.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  Pursuant to the Board's October 2012 remand, the AOJ obtained a complete set of the Veteran's service treatment records.  The claims file also includes his service personnel records and post-service VA medical records.

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to ionizing radiation in service, that do not become manifest until after military service.  See 38 C.F.R. § 3.311 (2016).  The regulation provides, among other things, that in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation doses.  38 C.F.R. § 3.311(a)(1).

To fulfill these obligations, and pursuant to the Board's prior remands, the RO contacted the U.S. Army Dosimetry Center for records pertaining to the Veteran's exposure to radiation.  In February 2014, the U.S. Army Dosimetry Center responded that the Veteran was not monitored by them for exposure so no records would exist.  Thereafter, in March 2015, the Veteran completed a Radiation Risk Activity Information Sheet.  Based on the Veteran's responses, the RO forwarded an inquiry to the Veterans' Radiation Exposure Investigation Program (VREIP) at the Army Public Health Center (Provisional).  In February 2016, the Health Physics Program reviewed the four exposure scenarios reported by the Veteran and provided an assessment of the Veteran's dosage of radiation exposure.  Thereafter, the RO obtained a memorandum from the Director of the Post 9/11-Era Environmental Health Program regarding the likelihood the Veteran's non-Hodgkin's lymphoma was due to radiation exposure while in service.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his non-Hodgkin's lymphoma as it pertains to direct service connection; however, a VA examination is not necessary in order to decide the claim.  The Veteran is to be provided a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

There is an established current disability of non-Hodgkin's lymphoma; in-service exposure to ionizing radiation; and an indication that the lymphoma may be associated with the Veteran's service.  However, there is sufficient competent medical evidence on file for the Secretary to make a decision on the claim in the form of a June 2006 opinion from the Director of the Post 9/11-Era Environmental Health Program.  Further, only medical records review and not a physical examination was required to render the opinion.  With respect the claim for steroid-induced hyperglycemia, hyperglycemia is not considered a disability for which service connection can be awarded.  Therefore, a medical examination or opinion need not be obtained.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As all necessary development has been accomplished regarding the duty to assist, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2016).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309 (2016).  Non-Hodgkin's lymphoma is not recognized as a chronic disease under 38 C.F.R. § 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service connection for conditions claimed to be due to exposure to ionizing radiation can be established in any of three ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) (West 2015) and 38 C.F.R. § 3.309(d) (2016).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2016) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2016), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3)(i) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; and internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean:  (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.

Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  Additionally, the aforementioned diseases listed in § 3.311(b)(2) must manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv).  The regulation states that, if the veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.

Finally, veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 C.F.R. § 3.317 (2016). 

A.  Non-Hodgkin's Lymphoma

The Veteran asserts that his non-Hodgkin's lymphoma was caused by in-service exposure to radiation, to include while serving in Germany and in Southeast Asia during the Persian Gulf War.  The Veteran has reported four specific circumstances under which he was exposed to radiation.  First, he asserts that while stationed in Saudi Arabia, he was in proximity of a scud missile being intercepted by a Patriot missile and was also exposed to fumes and gases from an M1 tank fire.  He also reported radiation exposure from being exposed to plumes from raw oil fires burning in Kuwait.  He has also indicated that while stationed in Germany, his military duties included "downloading" (unloading) depleted uranium munitions.  See Veteran's statement dated March 2015.

After reviewing the evidence, the Board finds service connection for non-Hodgkin's lymphoma is not warranted.

Although the record reflects a diagnosis of non-Hodgkin's lymphoma during the pendency of the appeal, which is a disease specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(1)(2); there is no evidence that the Veteran participated in a "radiation-risk activity" in service as identified in 38 C.F.R. § 3.309(d)(3).  These activities, as discussed above, involve either on-site participation in a test involving atmospheric detonation of a nuclear device, certain service at a gaseous diffusion plant in Paducah, Kentucky; certain service on Amchitka Island, Alaska; or exposure to ionizing radiation as a prisoner of war in Japan or as a member of the United States Occupation Forces in Hiroshima or Nagasaki during the period beginning in August 6, 1945, and ending on July 1, 1946.  There is no evidence of record that the Veteran was exposed to ionizing radiation through such defined radiation risk activities, nor has the Veteran so asserted.  The Board thus concludes that the Veteran is not entitled to presumptive service connection for his non-Hodgkin's lymphoma as a "radiation-exposed veteran" under Section 3.309(d).

Section 3.311 further establishes a series of chronological obligations for establishing service connection for veterans with suspected radiogenic diseases.  See Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be a showing that the veteran suffers from a radiogenic disease, which has been shown in this case as non-Hodgkin's lymphoma is a disease listed under 38 C.F.R. § 3.311(b)(2).  Second, there must be a showing that the diseases on that list manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The Veteran's non-Hodgkin's lymphoma was diagnosed in 2004, twelve years after he was discharged from service.  Third, given the manifestation of a radiogenic disease within the appropriate timeframe, VA is required to obtain a dose assessment for the Veteran.  See 38 C.F.R. § 3.311(a).

In accordance with 38 C.F.R. § 3.311, the RO requested a radiation dose estimate.  A dose assessment was received from the U.S. Army Public Health Command in February 2016.  The report provided dose assessments for each of the four specific circumstances under which the Veteran asserted that he was exposed to radiation.  For the Patriot/scud missile and the oil fires in Kuwait, it was determined that there was no exposure to radiation.  For the exposure to fumes and gases from the M1 tank fire, the Veteran was found to have been exposed to a dose of 10 microsieverts (0.001 rem) of radiation.  For downloading/unloading depleted uranium in Germany the Veteran was exposed to a maximum of 0.06 sieverts (6 rem) of radiation.  The assessment concluded that the Veteran was exposed to a maximum of 0.06 sieverts (6 rem) of radiation overall during service.  

The Veteran's radiation dose estimate was sent to the Under Secretary for Benefits for further consideration in April 2016.  In June 2016, the Under Secretary for Benefits secured an opinion from the Under Secretary for Health as to the likelihood that the Veteran's non-Hodgkin's lymphoma resulted from exposure to radiation in service.  Information provided by the Director, Post 9/11-Era Environmental Health Program indicates the Interactive Radio Epidemiological Program (IREP) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's non-Hodgkin's lymphoma.  For the purposes of the calculation, the Veteran's external radiation doses were assumed to have been received as a single acute dose in the earliest possible year of exposure (1988).  This assumption would tend to increase the probability of causation as calculated by IREP, thus giving the Veteran the best possibility of proving service connection.  The IREP calculated a 99th percentile value for the probability of causation of 25.5% for non-Hodgkin's lymphoma, indicating it is not likely that non-Hodgkin's lymphoma was caused by ionizing radiation exposure while the Veteran was in the military.  In a June 2016 memorandum, the Under Secretary for Benefits concluded that based upon a review of the evidence in its entirety, there is no reasonable possibility that the Veteran's non-Hodgkin's lymphoma resulted from exposure to ionizing radiation during service.

The Board finds that appropriate development for radiogenic diseases has been completed as set out under 38 C.F.R. § 3.311 (b).  The competent medical evidence pursuant to that development establishes that the Veteran's non-Hodgkin's lymphoma is not due to ionizing radiation exposure in service.  Therefore, service connection is not warranted under these provisions.

Although service connection cannot be granted under the presumptive provisions or the special development procedures in 38 C.F.R. §§3.309 and 3.311, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Service treatment records do not show findings or diagnosis of non-Hodgkin's lymphoma.  The Veteran's non-Hodgkin's lymphoma was first diagnosed twelve years after his discharge from service, and the record does not competent medical evidence which indicates that the lymphoma manifested within one year of the Veteran's discharge from service.  Additionally, there is no competent medical evidence of a "nexus" between the Veteran's military service and the non-Hodgkin's lymphoma.  

The Board has considered the Veteran's specific contention that his non-Hodgkin's lymphoma is the direct result of radiation exposure while in service.  As a lay person, the Veteran is competent to report certain symptoms; however, his assertion that he was exposed to enough radiation to develop cancer is not competent nexus evidence.  Determining his level of radiation exposure, if any, is not something that can be seen or realized by through the naked eye or by observation by the five senses.  Further, a determination as to whether any radiation exposure led to the development of a specific cancer requires advanced medical and/or scientific knowledge and training, and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board assigns the Veteran's lay assertions little probative weight and finds them to be outweighed by the competent medical opinion of record (e.g. from the Director, Post 9/11-Era Environmental Health Program) which indicate that there is no reasonable possibility that the Veteran's non-Hodgkin's lymphoma resulted from exposure to ionizing radiation during service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the Board considered whether § 3.317 is applicable because the Veteran served in the Southwest Asia theater of operation during the Persian Gulf War.  Non-Hodgkin's lymphoma is not an undiagnosed illness or a medically unexplained chronic multisymptom illness.  In addition, non-Hodgkin's lymphoma is not listed as an infectious disease in 38 C.F.R. § 3.317 (c)(2) for which presumptive service connection is warranted.  Thus, service connection cannot be granted under 38 C.F.R. § 3.317 (2016).

In short, the preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for non-Hodgkin's lymphoma is not warranted.


B.  Steroid-Induced Hyperglycemia

The Board acknowledges that at the time the Veteran filed his claim in July 2004, a private examiner had diagnosed him with steroid-induced hyperglycemia.  The Board notes that hyperglycemia is a laboratory finding and is not a disease or injury within the meaning of applicable legislation relating to service connection, even though they may be considered risk factors in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)

A successful service connection first requires that a disability be shown during the pendency of the appeal.  As the Veteran does not have such a current diagnosed disability, but rather only laboratory findings of hyperglycemia; service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016); Brammer, 3 Vet. App. at 225.


ORDER

Service connection for non-Hodgkin's lymphoma, including as secondary to exposure to ionizing radiation, is denied.

Service connection for steroid-induced hyperglycemia, including as secondary to non-Hodgkin's lymphoma, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


